Notice of Pre-AIA  or AIA  Status
 	The present application 16/700,503, filed on 12/2/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20, are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 1/26/2022.
Drawings
The Drawings filed on 12/2/2019 are acceptable for examination purpose.
Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed
Claims 1-10 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 11-17 are directed toward a system and have been reviewed
 	Claims 11-17 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0174-0177, fig 9 of the applicant’s specification referring to physical processor cores

Claim 18-20 is directed to non-transitory computer-readable medium comprising instructions that, when executed by one or more processors and have been reviewed, appear to be statutory as disclosed ¶ 0174-0180, fig 9 and claim says non-transitory.

Reasons for Allowance

 	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons:
Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 6/16/2021, the prior art of Chiu US Pub.No. 2014/0379648, Herbach, US Pub. No. 2008/0097998 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“mapping each first account from the one or more first accounts at the source environment to a respective second account from one or more second accounts at the content management system”, in claim 1,11,18
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-10,     12-17,19-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.






 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154